          Case 1:19-cv-00144-SPW Document 52 Filed 04/06/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION




  RICHARD S. TWETE,
                                                   CV 19-144-BLG-SPW
                       Plaintiff,

  vs.                                               ORDER


  CLINTON RAY MULLIN,JR.,
  A & C SOARING EAGLE
  TRUCKING,INC.,ZACHARY
  MULLIN,DOES 1-20,

                       Defendants.


        Plaintiff, Richard S. Twete filed a Notice of Settlement and Motion for Stay

(Doc. 47)on March 11, 2021. Defendants objected to Plaintiffs Motion on March

12, 2021 (Doc. 48). On April 1, 2021, Defendants filed a Notice of Withdrawal of

Objection to Stay and Unopposed Motion to Stay Proceedings and Vacate

Deadlines(Doc. 51). Therefore,

        IT IS HEREBY ORDERED that Plaintiffs Notice of Withdrawal of

Objection to Stay and Unopposed Motion to Stay Proceedings and Vacate

Deadlines(Doc. 51)is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff Richard S. Twete's Motion to

Stay and Notice of Settlement(Doc. 47)is GRANTED. This case is STAYED

pending a decision in the bankruptcy court on the proposed settlement.
Case 1:19-cv-00144-SPW Document 52 Filed 04/06/21 Page 2 of 2
